PER CURIAM.
By petition for writ of certiorari we are asked to review an order of the Florida Industrial Relations Commission which by a 2-1 vote reversed the order of the Judge of Industrial Claims holding claimant’s heart attack compensable. The Judge’s decision was based upon testimony indicating the attack was the result of unusual strain and exertion not routine to claimant’s primary employment as a sweater presser. Such finding is essential for recovery under this Court’s holding in Victor Wine & Liquor, Inc. v. Beasley, Fla.1962, 141 So.2d 581.
We agree with the dissenting member of the Industrial Relations Commission that “there is competent substantial evidence to sustain the finding and conclusion of the judge that the activities engaged in by claimant were unusual to his employment.” Where the findings of the deputy commissioner are based upon competent substantial evidence comporting with logic and reason, he should not be reversed by the Full Commission. (U. S. Casualty Co. v. Maryland Casualty Co., Fla.1951, 55 So.2d 741.)
Accordingly, the ruling of the Industrial Relations Commission reversing the order of the Judge of Industrial Claims is quashed with directions to reinstate the judge’s order.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.